UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-1341878 MOBIFORM SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 94-3399360 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1antage Pt. Dr., Suite A Crystal River, Florida (Address of principal executive offices) (Zip Code) Issuer's telephone number (352) 564-9610 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes þNo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s common equity outstanding as ofJune 8, 2010 was 24,586,672 shares of common stock, par value $.0001. Table of Contents MOBIFORM SOFTWARE, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets at April 30, 2010 (unaudited) and October 31, 2009 3 Consolidated Statements of Operations for the three and six months ended April 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended April 30, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Item 4T. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities 25 Item 6. Exhibits 25 Signatures 26 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS MOBIFORM SOFTWARE, INC. CONSOLIDATED BALANCE SHEETS April 30, October 31, (Unaudited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable – Net Prepaid Expenses Total Current Assets Property and Equipment – Net Other Assets Security Deposits Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Convertible Notes Payable $ $ Notes Payable – Related Party Accounts Payable and Accrued Liabilities Deferred Revenue Common Share Liability - Total Current Liabilities Commitments and Contingencies - - Stockholders’ Deficit Preferred Stock, $0.0001 Par Value, 5,000,000 Shares Authorized and Unissued - - Common Stock, $0.0001 Par Value; 100,000,000 Shares Authorized; Shares Issued and Outstanding, 24,586,672 at April 30, 2010 and 24,410,656 at October 31, 2009 Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See the accompanying notes to consolidated financial statements. 3 Table of Contents MOBIFORM SOFTWARE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS [UNAUDITED] For the Three Months Ended For the Six Months Ended April 30, April 30, Revenue $ Operating Expenses Payroll Expenses Compensation – Share Based - - Consulting Fees – Share Based - - Professional Fees Advertising Depreciation and Amortization Consulting Fees Office Rent Telephone and Communication Other Total Operating Expenses Operating Income (Loss) Other Income (Expenses) Interest Income - - Interest Expense ) Interest Expense – Related Party ) - ) - Gain from Derecognition of Common Share Liability - - - Total Other Income (Expenses) ) ) Income (Loss) Before Income Taxes ) ) ) Provision for Income Taxes - Net Income (Loss) $ ) $ ) $ $ ) Net Income (Loss) Per Common Share – Basic and Diluted $
